Citation Nr: 1520309	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-08 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1963 to January 1966.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2012 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2012 decision increased the rating for the Veteran's PTSD from 50 to 70 percent effective February 3, 2012, the date of receipt of his claim for a higher rating for this service-connected disability.  Following additional development, the RO confirmed and continued the 70 percent rating in a subsequent September 2012 rating decision.  However, because the increase to 70 percent did not constitute a full grant of the benefits sought, since an even higher 100 percent rating is possible and the Veteran has not indicated he is satisfied or content with the 70 percent rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In the even more recent January 2013 rating decision that also is at issue, the RO, in relevant part, denied entitlement to a TDIU.

In November 2014, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is in the claims file, so of record.

The issue of entitlement to an increased rating for the PTSD also raises the issue of derivative entitlement to SMC under 38 U.S.C. § 1114(s).  VA has a duty to maximize benefits and policy to consider entitlement to SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  See also 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  So the Board is also considering this possible additional entitlement.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms have most nearly approximated total occupational and social impairment.

2.  Effectively since February 3, 2012, he has had a 100 percent rating for his service-connected PTSD and an additional 60 percent rating for service-connected coronary artery disease.

3. For the period on appeal, entitlement to a TDIU is moot by virtue of the grant of a 100 percent rating for the PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for an even higher (and maximum possible) 100 percent rating for his PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria also are met for entitlement to SMC.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2014); Bradley v. Peake, 22 Vet. App. 280 (2008).

3.  As a 100 percent schedular rating for the PTSD is being awarded for the period on appeal, the claim for a TDIU is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the claims for an increased rating for the PTSD and entitlement to SMC, the Board is fully granting these claims.  The Board, therefore, need not discuss whether the Veteran received the type of notice and assistance contemplated by the VCAA concerning these claims because, even if, for the sake of argument, he did not, this still is inconsequential and, thus, could at most only amount to nonprejudical, i.e., harmless error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.

And as for the remaining claim for a TDIU, as will be explained in detail below, the granting of a 100 percent schedular rating for the PTSD and SMC, in turn, renders the TDIU claim moot.  So there equally is no need to discuss whether there has been VCAA compliance concerning this claim, either.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's VBMS claims file, as well as in his Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Increased Rating for the PTSD

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as a "staged rating", and may be incorporated regardless of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  All reasonable doubt regarding the degree of disability or other material determination will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.


The relevant focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, here, evidence dating from one year prior to the Veteran's submission of his claim received on February 3, 2012 will be considered.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code specifically concerns PTSD, but is part of a General Rating Formula for Mental Disorders.  This code indicates a 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A higher 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

As evidenced by use of the phrase "such symptoms as", this General Rating Formula is not intended to constitute an exhaustive list, rather is intended to provide mere examples of the type and degree of the symptoms, or their effects, which would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in a particular Diagnostic Code.  Instead, VA must consider all symptoms of the Veteran's condition that affect the level of occupational and social impairment and assign an evaluation based on the overall disability picture presented.

In making this determination, the Board has considered the Global Assessment of Functioning (GAF) scores that have been assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (DSM) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning(e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

To reiterate, to award a specific rating, the Board does not need to find that the Veteran has all, most, or even some of the listed symptoms.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Turning now to the relevant facts, the Veteran underwent a VA examination in April 2012, at the conclusion of which PTSD was diagnosed and he was assigned a GAF score of 49.  The examiner summarized the Veteran's level of occupational and social impairment as involving reduced reliability and productivity.  The Veteran stated that he was separated from his wife and had a difficult relationship with her.  He had lived a very isolated life in a horse stall on his wife's property since September 2011.  He indicated that he was trying to return to Montana but had been unable to financially.  He reported sustaining a then recent injury, running through a third story window while in a "flashback or nightmare" at his daughter's house.  The symptoms that applied to his diagnosis were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Another VA examination was done in September 2012.  The Veteran again was diagnosed with PTSD and assigned a nearly identical GAF score of 50.  The examiner summarized the Veteran's level of occupational and social impairment as involving deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner noted that it was difficult to get a history from the Veteran as he had difficulty tracking the conversation and was easily distracted.  He denied having any friends.  The explained that it was his impression that the Veteran would be limited to work requiring only brief interactions with others because his difficulty maintaining communication would "likely be annoying to others."  Although he owned a house, he could not afford the payments and lived in a tent in Wyoming.  The symptoms that applied to his diagnosis were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, circumstantial, circumlocutory speech, speech intermittently illogical, obscure, or irrelevant, gross impairment in thought processes or communications, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

Also in the claims file are private treatment records from Western Montana Mental Health Center.  At his intake assessment in September 2012, it was noted that the Veteran's deterrent for suicide was his children.  He could not do a lot because he had "no money and no work."  He reported sleep disturbance, appetite problems, weight loss, no motivation, poor concentration, panic attacks, frustration, isolation, and decreased energy.  He suffered from flashbacks from his time in Vietnam, and had had a severe flashback just a year earlier when he cut off part of his finger.  He had a high startle response and was super hypervigilant.  He was diagnosed with PTSD and dysthymic disorder and assigned a GAF score of 55.  In October 2012, he presented with a depressed mood and agitation due to his disability issues.  He stayed away from family due to anger issues, and reported no suicide plan, although the thought did cross his mind at times.  Later that same month, he was observed to have difficulty with recent memory, but not remote memory.  He recounted incidents from his time in service, and stated that his mind was constantly in Vietnam.  He was noted to have survival guilt.  He reported nervousness and anger regarding the VA disability process.  He also stated that not working had left him feeling less concerned about his future.  In November 2012 and December 2012, he reported visiting his daughter and family in Wyoming, going fishing and camping, and having sold his home.  It was also noted that he was getting more exercise by walking.

During an October 2012 Decision Review Officer (DRO) hearing, the Veteran testified that he was suffering from symptoms such as nightmares, flashbacks, depression, and insomnia.  He also stated that he preferred to be alone, spending the past year living in a tent in Wyoming.  He said he felt that people were not safe around him, because when his mind wanders, he doesn't realize what he is doing.  Although he preferred to be alone, he tried to keep in contact with his children and grandchildren, and spoke to them on Facebook.  He would get disoriented to time and place often, owing to lack of sleep and being alone.  He added that he could not work anymore, and that his PTSD prevented him from being able to be employed.  He felt that someone could get hurt if he was doing some of the jobs he was qualified for, and that his biggest problem would be remembering things.  

During his November 2012 VA examination, the Veteran again was diagnosed with PTSD with depression and assigned a GAF score of 50.  The examiner summarized the Veteran's level of occupational and social impairment as involving deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner observed the Veteran was difficult to interview as he would become over-inclusive in his responses and had difficulty tracking the conversation.  He had difficulty going into crowded stores, and tended to keep to himself socially, but appeared to be capable of interacting with others on a brief and superficial basis when the need arose.  The examiner noted that others would likely find it difficult to be around the Veteran for any length of time because of his manner of presentation.  The symptoms that applied to the Veteran's diagnosis were depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining  effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The examiner also explained that, while the Veteran was able to engage in long-term employment in the past, his current psychiatric symptoms were of such severity as to limit the types of work in which he could do successfully.  His concentration was limited to a degree that would prevent him from understanding, remembering, and carrying out detailed instructions.  He would be limited to work that was simple, repetitive, and unskilled in nature.  The examiner also indicated the Veteran would easily distract co-workers as he had some inappropriate social mannerisms and could be easily distracted by others.  His sleep problems would also negatively affect work pace, as well, and his reduced stress tolerance would make working in a job with frequent changes and decision making difficult.   

VA treatment records indicate the Veteran having being seen in 2011 for primarily medication management and refills for his PTSD.  Noted were his frustrations and irritability with not receiving 100 percent disability benefits, depression, anxiety, nightmares, sleep problems, and stress due to financial difficulties and his relationship with his wife.  In April 2012, he stated he had an anxiety attack and fell down the stairs.  His daughter told him that he did not know where he was and told her to "get back, it was going to explode."  He stated that he was having more anxiety and nightmares since leaving Montana.  In November 2012, it was noted that he rated his depression as a 20 out of 10.  He stated that he had anxiety attacks 2-3 times a day, along with suicidal thoughts.  He was not sleeping well, and had nightmares, but was able to close his eyes and rest comfortably.   A May 2013 record noted that he was alert and oriented to person, place, and time, but that his speech was pressured at times and continuously tangential.  He constantly had to be redirected back to an initial question.  In November 2013, he presented with emotional distress, and stated that he has suicidal ideation, but does not harm himself due to his family.  However, he became tearful at times and said he thinks about his friends being killed during service every day.  The VA treatment records also note GAF scores ranging from 42 to 54.

The Veteran underwent another VA examination in February 2014.  He again was diagnosed with PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as involving deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner noted that the Veteran had relocated to South Carolina.  He and his wife had been married for 20 years but do not live together, he remained socially isolated, and did not have any close friends, but did visit elderly Veterans at a VA facility.  He had not worked since 2005.  The symptoms that applied to his diagnosis were depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner observed the Veteran was difficult to interview, as he would lose his trend of thought and needed redirection.  He had difficulty tracking the conversation and concentration was variable.  He was somewhat suspicious of others but not openly hostile or threatening.  His affect was full ranging and appropriate, memory was functionally intact, and thinking was often tangential but not reflective of mania.  He was easily redirected but did not appear to have a florid thought disorder.  The examiner found that, if the Veteran would work around others, he would have anxiety, and his ability to cope with stress was marginal.  He had impaired concentration suggesting that he would have difficulty understanding, remembering, and following detailed instructions.  The examiner further found that the Veteran would only be limited to simple, repetitive, low-skilled work where prolonged interactions with others are not required.  

During his November 2014 Board hearing, the Veteran maintained his PTSD had caused him to stop working and was preventing him from returning to the workforce and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  He reiterated that he had last worked in 2005 as a truck driver, and that he was not hired back after an accident in a yard where he was severely injured, which he later clarified as having attempted suicide.   He also stated that, following the accident, he was "forced onto Social Security."  He believed his emotions, anxiety attacks, and nightmares made it difficult for him to be around people and work.  He lived in a barn because he could not be around even his blind wife, who he described as difficult.  He also said he has had suicidal "tendencies" for years, referring to ideations.

Having carefully considered this collective body of evidence, the Board concludes that, for the period on appeal, the overall disability picture associated with the Veteran's service-connected PTSD most closely approximates the schedular criteria of total occupational and social impairment required for a 100 percent rating under Diagnostic Code 9411.  He has not worked since 2005.  The VA compensation examiners all found that he had impaired concentration, suggesting that he would have difficulty understanding, remembering, and following detailed instructions even if hired.  The VA compensation examiners also found that he had severe problems maintaining and establishing meaningful relationships, has reduced stress tolerance that would cause problems tolerating change, and problems working effectively with others due to symptoms such as severe anxiety.  The November 2012 VA compensation examiner additionally surmised that the Veteran's chronic sleep impairment would also make it difficult for him to maintain a work pace, again, even if hired.  Indeed, he would be limited to working in situations where only brief interactions with others are required, owing to his difficulty in maintaining communication with people.  The February 2014 examiner found that, if the Veteran would work around others, he would have anxiety, and his ability to cope with stress would be marginal.  Both the November 2012 and February 2014 VA examiners determined he would only be limited to simple, repetitive, low-skilled work where prolonged interactions with others are not required.  Additionally, he has received GAF scores ranging between 42-55, which are indicative of serious occupational and social impairment.  He cannot work with others or in the public at large, and his PTSD symptoms interfere with his concentration, attention, motivation and drive, which in turn would make obtaining, much less sustaining, any meaningful employment extremely difficult.

Regarding what amounts to his total social impairment, the Veteran has consistently isolated himself from others, including his family, in fact, even his wife.  While he has been married to her for 20 years, throughout the appeal period he has had a strained relationship with her, who he has described as "difficult."  He did not live with her, and instead lived in a tent, barn, and a horse stall, in part, because of wanting to be alone.  Although he has maintained some contact with his children and grandchildren, he does not see them on a regular basis, and even states that he avoids them due to his anger issues and fear of harming them.  He had no friends, and has no other close relationships.  He also has reported having nightmares and flashbacks, and in several instances he was a danger to himself as he ran through a window, fell down stairs, and cut off part of his finger due to his PTSD symptoms.  He has consistently reported suicidal ideation, and clarified that he stopped working in October 2005 due to a suicide attempt.  VA examiners have observed him having difficulty tracking conversation and being easily distracted.  The September 2012 VA examiner found that the Veteran's problems with communication would be annoying to others, and the November 2012 VA examiner found that people would find it difficult to be around him for any length of time because of his manner of presentation.

The evidence also demonstrates some psychiatric symptomatology specifically contemplated by the 100 percent schedular rating throughout the rating period, which is relevant because it, too, tends to show total occupational and social impairment.  The April 2012 VA examiner found the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and the September 2012 VA examiner found gross impairment in thought processes or communications, disturbances of motivation and mood.  These symptoms are specifically contemplated in the schedular criteria, and are reflective of a 100 percent disability rating.

Therefore, although all of the enumerated symptoms listed for a 100 percent rating are not necessarily shown, they need not be; and the Board finds that the severity of the Veteran's PTSD symptoms and, more importantly, their consequent effect on his social and occupational functioning justify assigning an even higher 100 percent schedular rating for his PTSD (rather than, at most, a 70 percent rating).  See Mauerhan, supra.  See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  This is especially true when resolving all reasonable doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.

Because the Veteran is receiving the maximum schedular rating of 100 percent,  there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extra-schedular rating legally possible, the extra-schedular rating provisions at 38 C.F.R. § 3.321(b)(1) are not applicable in this case.

III.  SMC

SMC is "special" monthly compensation - meaning in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

As already alluded to, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 .  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable if a Veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley v. Peake, 22 Vet. App. 280 (2009).

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) is established as of February 3, 2012.  In this decision, a higher 100 percent disability rating is being awarded for the Veteran's service-connected PTSD for the period on appeal, which meets the criteria for a single service-connected disability rated as totally disabling for section 1114(s) purposes.  He is also service-connected for coronary artery disease, rated as 60-percent disabling, and has been effectively since February 3, 2012.  Accordingly, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) are satisfied as of February 3, 2012, and SMC at the (s) rate is granted from this date onwards.

IV.  TDIU

In his October 2012 TDIU application (on VA Form 21-8940), the Veteran claimed that he is unemployable due to his service-connected PTSD and service-connected coronary artery disease.  A TDIU will be granted when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating, and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.

As previously discussed, in this decision the Board has granted a higher 100 percent schedular disability rating for the Veteran's service-connected PTSD for the period on appeal.  The Board also has awarded SMC under the provisions of § 1114(s), effective February 3, 2012, on the basis that he was awarded a 100 percent rating for PTSD and was service connected additionally for coronary artery disease rated at 60 percent.  The higher 100 percent rating being assigned for the Veteran's PTSD in this decision accepts that he has total occupational impairment because of this service-connected disability (that is, even aside from what amounts additionally to total social impairment).  Therefore, because the TDIU also would be based on this same unemployability, and it is not shown he is unemployable because of his separately-rated coronary artery disease, and he has been awarded SMC under 38 U.S.C.A. § 1114(s) (the only benefit for which the assignment of a TDIU could be beneficial), the TDIU claim is moot.  The appeal of this claim therefore is being dismissed.



ORDER

An even higher 100 percent rating for the PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to SMC under 38 U.S.C.A. § 1114(s) also is granted as of February 3, 2012, also subject to the statutes and regulations governing the payment of VA compensation.

But the appeal of the claim of entitlement to a TDIU is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


